Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 1 of 6
Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 2 of 6
Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 3 of 6
Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 4 of 6
Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 5 of 6
Case 15-13369   Doc 260   Filed 02/21/19 Entered 02/21/19 15:33:12   Desc Main
                           Document     Page 6 of 6
